Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see P. 4 , filed 03/22/2022, with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections have been withdrawn. 
Applicant’s arguments, see P. 4, filed 03/22/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires a method for manufacturing a golf putter head, comprising: providing a golf putter head body comprising a ball hitting panel portion and a rod body located at a corner of a top surface of the golf putter head body, the golf putter head body being made of metal, the ball hitting panel portion comprising a heel portion adjacent to the rod body, a toe portion located opposite the heel portion and away from the rod body, and a middle portion located between the toe portion and the heel portion; conducting a solution treatment on the ball hitting panel portion, heating the ball hitting panel portion in a vacuum furnace body to 1040°C and then conducting a heat preservation treatment for 3 hours, after temperature in the furnace body is lowered to 300°C introducing nitrogen to the vacuum furnace for cooling; and quenching the toe portion and the heel portion comprising cooling the toe portion and the heel portion after the toe portion and the heel portion being heated.
The closest prior art of record is Beach et al. (US-20180189758-A1), hereinafter Beach, in view of Doi et al. (US-20150072804-A1), hereinafter Doi, in view of Yamamoto (US-20040092334-A1), and in view of Hokiyama et al. (JP-2004195106-A), hereinafter Hokiyama.
Beach in view of Doi, Yamamoto, and Hokiyama teach nitrogen quenching from the temperature of solution treatment which is outside the claimed introducing nitrogen to the vacuum furnace for cooling after temperature in the furnace body is lowered to 300°C. There is no suggestion or motivation to decrease the starting temperature of nitrogen quenching into the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736